Appellate Case: 21-1256     Document: 010110697955      Date Filed: 06/16/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         June 16, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  ERIC MAGNE,

        Plaintiff - Appellant,

  v.                                                        No. 21-1256
                                                   (D.C. No. 1:18-CV-02741-JLK)
  RICK ALBERS, Clear Creek County                            (D. Colo.)
  Sheriff, in his official capacity; MICHAEL
  HANSEN, Clear Creek County Deputy
  Sheriff, in his individual capacity,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                  _________________________________

       Eric Magne appeals the district court’s grant of summary judgment to Clear

 Creek County, Colorado Deputy Sheriff Michael Hansen and Sheriff Rick Albers on

 his 42 U.S.C. § 1983 excessive force and inadequate training claims. The district

 court determined there was no constitutional violation and thus Hansen was entitled

 to qualified immunity, while Albers was entitled to summary judgment. We affirm.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1256    Document: 010110697955        Date Filed: 06/16/2022     Page: 2



                                             I

       Magne’s claims arise from injuries sustained as a pretrial detainee at the Clear

 Creek County Jail. Shortly after midnight on October 29, 2016, he was arrested by

 Officer John Geiger on suspicion of driving under the influence of alcohol (DUI).

 Magne refused to take a roadside sobriety test, but a preliminary breath test indicated

 his blood alcohol content was 0.135 percent, exceeding Colorado’s legal limit of 0.08

 percent. Magne was cooperative and was not handcuffed during the arrest.

       At the jail, Magne was processed by Geiger and Hansen. Magne told them he

 was taking nerve medication for a previous head injury and the medication made it

 difficult for him to control his saliva. He asked to be placed in a holding cell, but

 once inside, he slammed the cell door shut several times. Upon hearing the loud

 banging, Geiger approached Magne, wrenched his arm behind his back, and pinned

 him against the wall for nearly thirty seconds. Hansen and three other deputies soon

 arrived.1

       At approximately 2:00 a.m., Hansen escorted Magne to another room for

 fingerprinting. The events that transpired next were captured on video, although no

 audio was recorded. The parties agree that Magne was raising his hands in the air

 and that he began touching Hansen’s right shoulder, specifically the patch on

 Hansen’s sheriff’s deputy uniform. Magne says he noticed that spit from when he


       1
          Geiger was indicted and pleaded guilty to criminal charges relating to the
 incident. Magne initially brought an excessive force claim against Geiger and
 alleged Hansen failed to intervene, but he settled with Geiger and withdrew his
 failure-to-intervene claim against Hansen.
                                             2
Appellate Case: 21-1256    Document: 010110697955      Date Filed: 06/16/2022      Page: 3



 was speaking had landed on Hansen’s shoulder and he was attempting to wipe it off.

 As Hansen was fingerprinting Magne’s left hand, Magne reached his right hand from

 Hansen’s right shoulder across Hansen’s chest area. Hansen immediately executed

 an arm-bar takedown, grasping Magne’s left arm and pushing down on the back of

 his neck as they swung around and down to the floor. During the takedown, Magne’s

 head struck an adjacent metal doorframe. His head began to bleed profusely, but

 Hansen kept him pinned on the floor until he was handcuffed. After several minutes,

 Magne suffered an apparent seizure while waiting for an ambulance to arrive. He

 was transported to the hospital for treatment.

       Magne later initiated this action, claiming Hansen used excessive force in

 violation of the Fourteenth Amendment and Albers was liable in his official capacity

 for inadequately training Hansen. The district court granted summary judgment to

 Hansen and Albers, concluding that Magne failed to show Hansen committed a

 constitutional violation and thus Hansen was entitled to qualified immunity. The

 court also determined that absent an underlying constitutional violation Albers could

 not be liable and thus summary judgment was proper. Magne now appeals.

                                            II

       “We review a district court’s grant of summary judgment de novo, applying

 the same legal standard as the district court.” Rowell v. Bd. of Cnty. Comm’rs,

 978 F.3d 1165, 1170 (10th Cir. 2020) (internal quotation marks omitted). Summary

 judgment is appropriate “if the movant shows that there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

                                            3
Appellate Case: 21-1256     Document: 010110697955        Date Filed: 06/16/2022     Page: 4



 Civ. P. 56(a). Although “we view the evidence and draw inferences in the manner

 most favorable to the non-moving party[,] . . . the non-moving party must nonetheless

 establish facts such that a reasonable jury could find in his favor.” Lindsey v. Hyler,

 918 F.3d 1109, 1113 (10th Cir. 2019). “Unsubstantiated allegations will not suffice.”

 Id. And “we cannot ignore clear, contrary video evidence in the record depicting the

 events as they occurred.” Rowell, 978 F.3d at 1171 (internal quotation marks

 omitted).

       “A defendant’s motion for summary judgment based on qualified immunity

 imposes on the plaintiff the burden of showing both (1) a violation of a constitutional

 right; and (2) that the constitutional right was clearly established at the time of the

 violation.” Id. (internal quotation marks omitted). We may, in our “sound

 discretion,” determine which of the two prongs to address first as appropriate under

 the circumstances. Id. (internal quotation marks omitted).

       A. Excessive Force—Deputy Hansen

       Magne claims Hansen violated the Fourteenth Amendment by using excessive

 force in executing the takedown. “A defendant violates the Fourteenth Amendment

 by purposely or knowingly using force against a pretrial detainee that is ‘objectively

 unreasonable.’” Id. (quoting Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015)).

 The objective reasonableness of an officer’s conduct “turns on the facts and

 circumstances of each particular case.” Kingsley, 576 U.S. at 397 (internal quotation

 marks omitted). It is evaluated “from the perspective of a reasonable officer on the

 scene, including what the officer knew at the time, not with the 20/20 vision of

                                             4
Appellate Case: 21-1256    Document: 010110697955         Date Filed: 06/16/2022      Page: 5



 hindsight.” Id. We “also account for the legitimate interests that stem from the

 government’s need to manage the facility in which the individual is detained,

 appropriately deferring to policies and practices that in the judgment of jail officials

 are needed to preserve internal order and discipline and to maintain institutional

 security.” Id. (brackets and internal quotation marks omitted). “[U]se of an

 objective standard . . . protects an officer who acts in good faith” and is “forced to

 make split-second judgments—in circumstances that are tense, uncertain, and rapidly

 evolving.” Id. at 399 (internal quotation marks omitted). In evaluating whether an

 officer acted reasonably or unreasonably, we may consider the following non-

 exclusive factors:

        the relationship between the need for the use of force and the amount of
        force used; the extent of the plaintiff’s injury; any effort made by the
        officer to temper or to limit the amount of force; the severity of the
        security problem at issue; the threat reasonably perceived by the officer;
        and whether the plaintiff was actively resisting.

 Id. at 397.

        Our analysis of the pertinent considerations confirms Hansen acted with

 objective reasonableness in executing the takedown. First, the need for the use of

 force was commensurate with the amount of force used. Magne had been arrested for

 a DUI and had grown increasingly disruptive after being placed in the holding cell,

 where he repeatedly slammed the cell door. When Hansen escorted him to be

 fingerprinted, Magne held his hands in the air and continued to raise and lower his

 hands as Hansen attempted to fingerprint him. Magne then inexplicably persisted in

 touching Hansen for approximately twelve seconds, twice tracing the outline of the

                                             5
Appellate Case: 21-1256     Document: 010110697955        Date Filed: 06/16/2022       Page: 6



 patch on Hansen’s shoulder with his index finger, wiping the patch with his hand,

 briefly pausing, and then repeatedly rubbing the patch with his hand until he reached

 across Hansen’s chest near Hansen’s neck. At that moment, Hansen executed the

 takedown. Magne denies reaching near Hansen’s neck, and he faults the district

 court for failing to credit his version of the events, but the video “blatantly

 contradicts” him. Emmett v. Armstrong, 973 F.3d 1127, 1131 (10th Cir. 2020)

 (brackets and internal quotation marks omitted). Indeed, the video clearly shows that

 Magne reached across Hansen’s chest and touched Hanson’s uniform (where a pen

 was clipped to his collar, visible in earlier footage from another angle, see Aplt.

 App., video 2 at 1:57:17-25), just below his neck, see id., video 1 at 2:07:10; see also

 id., video 2 at 2:07:29 (showing Magne’s thumb and index finger directed toward

 Hansen’s throat as Hansen steps back to execute the takedown). Given the potential

 threat Magne posed by doing so, the need for Hansen’s use of force was

 proportionate to the force he used. This factor weighs heavily in Hansen’s favor.

       The second and third factors—the extent of Magne’s injuries and any attempt

 to temper the amount of force used—could suggest Hansen acted unreasonably.

 Magne suffered a severe laceration to his head, and he claims he sustained a

 traumatic brain injury, though he cites no evidence to support his claim. And Hansen

 made no attempt to limit the amount of force he used. However, Hansen reacted in

 the split second when Magne reached across his chest near his neck, and when they

 spun around to the floor during the takedown, Magne inadvertently hit his head on



                                             6
Appellate Case: 21-1256     Document: 010110697955       Date Filed: 06/16/2022    Page: 7



 the door frame. We agree with the district court that these factors weigh in Magne’s

 favor, if only slightly.

        The fourth factor, the severity of the security problem, weighs in Hansen’s

 favor. Magne was impaired, if not still intoxicated, and he had grown increasingly

 disruptive. While he was unhandcuffed, he repeatedly touched Hansen for far longer

 than necessary to wipe away any spit that may have landed on Hansen’s shoulder.

 And reaching near Hansen’s neck and touching his uniform posed an obvious and

 serious threat to Hansen’s personal security. There also was a potential security

 threat to the jail posed by Magne, who was entirely unrestrained.

        The fifth factor, which evaluates the threat reasonably perceived by the officer,

 also suggests Hansen acted reasonably. Hansen testified that Magne’s conduct was

 “assaultive with the intent of causing bodily harm.” Aplt. App., vol. 1 at 147. The

 video confirms that Magne touched Hansen’s uniform near his chest, just below his

 neck. This confirms that Hansen’s perception was reasonable, and accordingly, this

 factor weighs in his favor.

        Lastly, the sixth factor, whether Magne was actively resisting, is only

 marginally applicable. The district court determined that Magne was resisting, but he

 was not retracting his arm or otherwise refusing to be fingerprinted, although he was

 acting in a distracting and disruptive manner. Cf. Rowell, 978 F.3d at 1173

 (distinguishing between uncooperative behavior and active resistance). Moreover,

 although Magne denies that Hansen told Magne to stop touching him, neither was



                                            7
Appellate Case: 21-1256    Document: 010110697955       Date Filed: 06/16/2022       Page: 8



 there any need for him to touch Hansen for as long or in the manner that he did. This

 factor does not weigh decisively in favor of either Magne or Hansen.

       On balance, the relevant factors weigh in Hansen’s favor, and we therefore

 conclude that his use of the takedown was objectively reasonable. Absent a

 constitutional violation, we need not consider the clearly-established prong of the

 qualified immunity test. See Hinton v. City of Elwood, 997 F.2d 774, 782 (10th Cir.

 1993). Magne fails to show any reversible error by the district court in granting

 summary judgment for Hansen based on qualified immunity.

       B. Inadequate Training—Sheriff Albers

       Magne’s inadequate-training claim against Albers in his official capacity as

 Clear Creek County Sheriff is effectively a municipal liability claim. See Monell v.

 Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978). However, “a municipality is

 responsible only for its own illegal acts. It may not be held liable where there was no

 underlying constitutional violation by any of its officers.” Donahue v. Wihongi,

 948 F.3d 1177, 1199 (10th Cir. 2020) (internal quotation marks omitted). Having

 failed to establish an underlying constitutional violation, Magne cannot hold Albers

 liable for inadequate training. See Hinton, 997 F.2d at 782. He therefore fails to

 show any reversible error in the district court’s grant of summary judgment to Albers.

                                           III

       The district court’s judgment is affirmed.
                                                      Entered for the Court
                                                      Bobby R. Baldock
                                                      Circuit Judge
                                            8